Title: From Benjamin Franklin to Thomas Digges, 30 July 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir,Passy, July 30. 1780.
I received yours of the 29th. past, and of   Inst. but that you mention as sent by Barnet never came to Hand, and he has already play’d so many cheating Tricks in France that I do not expect to see him here again. It is an Irishman who having been once employed in one of our Privaters, and taken, has ever since he escaped from England rambled about Europe pretending to be an American and sometimes a Relation of mine, borrowing Money or running in debt everywhere. I am heartily sorry that you have been so robbed by him, and by his Scotch Acquaintance.
I am much obliged to your friend for his kind Intentions of sending me Spectacles of the Cherokee Chrystal. Enclosed is the Glass you require.
By this time you will probably have heard from Capt. Cunningham. He has been very unfortunate, and very ill treated. I have unaccountably mislaid your last Letter. But I think there was some mention in it of applying to M. Samuel Hartley relating to the Exchange of Cunningham. Perhaps it may not be wise to show him the Enclosed Letters. Till we can procure the Captain’s Liberty, I recommend him to your kind assistance in supplying him with what may be necessary.
Don’t be discouraged by the present Triumph of a People who are so easily elated. God governs, and the Second’ Hour of their Insolence may be as short as the first.
Enclos’d is a Letter for M. Peters, I am obliged to send it to you to be forwarded, because I do not know his address. I am.
Mr. Digges.
